Civilian pay; removal; Veterans’ Preference Act; failure to state a cause of action. — This case comes before the court on plaintiff’s and defendant’s motions for summary judgment. Plaintiff, a veteran preference eligible, sues to recover back pay on the ground that he was improperly removed from his position as postmaster, Pompano Beach, Florida, because of the absence of the words “for such cause as will promote the efficiency- of the service” in the personnel action form which effected his removal. Defendant contended that the court’s decision in DeBusk v. United States, 132 Ct. Cl. 790 (1955), cert. denied, 350 U.S. 988 (1956), is controlling. This case held that these words need not be stated in the removal actions. Upon consideration thereof, together with the opposition thereto, the court ordered, on January 3,1964, that defendant’s cross-motion for summary judgment be granted and plaintiff’s petition dismissed.